Citation Nr: 1622640	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  09-13 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for hypothyroidism, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for coronary artery disease and congestive heart failure (heart disability), to include as due to hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active naval service from August 1952 to July 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in June 2011.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board, most recently in February 2013, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015). 


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during the course of his duties while stationed at Kwajalein, Marshall Islands.

2.  Hypothyroidism is etiologically related to exposure to ionizing radiation sustained in active service.  

3.  The Veteran's heart disability is at least as likely as not caused by the service-connected hypothyroidism.


CONCLUSIONS OF LAW

1.  Hypothyroidism was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  A heart disability is proximately due to or the result of the service-connected hypothyroidism.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d) (2015).  Second, a "radiogenic disease" may be service connected pursuant to 38 C.F.R. § 3.311 (2015).  Third, service connection may be granted under 38 C.F.R. § 3.303(d) (2015) when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the third means of establishing service connection for a condition claimed to be due to exposure to ionizing radiation, service connection may be established with proof of actual direct causation, without regard to the statutory provisions concerning radiation exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Further, service connection may be granted for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

With an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in the claimant's favor. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis

Entitlement to Service Connection for Hypothyroidism

The Veteran asserts that he developed hypothyroidism as a result of his exposure to ionizing radiation during active service.  Specifically, the Veteran has reported that he was exposed to ionizing radiation during atmospheric test conducted during Operation REDWING while he was stationed in the Marshall Islands from 1955 to 1956.  He reported that in early to mid-1955, he was stationed at Kwajalein.  The Veteran reported that for the first six months of his assignment to Kwajalein, he served aboard the LCU 973, which was reportedly used to transport the Marshallee workers to and from their island homes before and after working in Kwajalein.  He also reported that they would take supplies and other goods from Kwajalein to other islands in the Marshalls.  The Veteran reported that for the remainder of his time at Kwajalein, he served aboard the USS Canuck, a tug boat which helped bring ships into the docks and pulled barges to different locations.  He reported that while he was on duty in the Marshall Islands, there were 17 nuclear tests conducted in the area as a part of Operation REDWING.  He reported that during one such test, he was aboard a ship within 40 miles of the blast site and as a result, was exposed to radiation.  In corroboration of his report, the Veteran has submitted numerous statements and several photographs of him while serving in the Marshall Islands, to include one of a nuclear blast.  The Board notes that the Veteran has never actually alleged that he participated in any of the nuclear tests conducted during Operation REDWING or that he was issued a dosimetry badge.  Further, he has been consistent in his report of the details surrounding his alleged exposure to ionizing radiation throughout the pendency of this appeal.   

In December 2011, VA requested that the Defense Threat Reduction Agency and United States Strategic Command Center for Combating Weapons of Mass Destruction (DTRA) perform research in an effort to verify the Veteran's claims of exposure to ionizing radiation during active service.  

In a February 2012 letter, the DTRA found that the historical records did not document the Veteran's participation in nuclear testing.  In this regard, it was noted that the Veteran reported to Service Craft Unit #3, United States (US) Naval Station #824 (Kwajalein), in July 1, 1955.  It was noted that the US Government conducted Operation REDWING at the Pacific Proving Ground (PPG) from May 5, 1956, to August 6, 1956.  The tests for Operation REDWING were conducted at Bikini and Enewetak Atolls, Marshall Islands.  It was noted that Kwajalein is located approximately 220 nautical miles southeast of Bikini and 360 nautical miles southeast of Enewetak.  It was noted that personnel assigned to Kwajalein only qualified as participants in Operation REDWING if there was documentation they were on the island in direct support of the operation, or if they were issued a film badge.  The DTRA noted that there was no indication in the available historical records that the Veteran was assigned to Kwajalein in support of Operation REDWING.  Additionally, it was noted that after careful search of available dosimetry data, there was no record that the Veteran was exposed to radiation.  

While a review of the Veteran's service personnel records (SPRs) does show that he was in fact stationed at Kwajalein to include the period from June 1955 to July 1956, which overlapped with Operation REDWING, there is no indication from the record that the Veteran was assigned to Kwajalein in support of that Operation.  However, specific information regarding the operation and/or duties of LCU 973 or of the USS Canuck is not available for review.  So, it cannot be determined with any certainty that the Veteran was not within range of exposure to radiation following a nuclear test conducted during Operation REDWING. 

Further, the Board notes that when service records were lost or destroyed, the Veteran is competent to report factual matters about which he had firsthand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case, while it has not been specifically determined that records pertaining to the Veteran's duties and assignments aboard LCU 973 and the USS Canuck while he was stationed at Kwajalein were destroyed, the Board did direct that records pertaining to that information be identified and obtained and yet, that information remains unavailable for review.  Therefore, the Board finds that the Veteran is competent to report that he was within 40 miles of a nuclear test site while engaging in his duties when stationed at Kwajalein.  Moreover, given the Veteran's attention to detail regarding the circumstances of his exposure to ionizing radiation and the consistency with which he has reported the circumstances of his exposure, the Board finds the Veteran credible.  Therefore, the Board concedes that the Veteran was exposed to ionizing radiation while stationed at Kwajalein as reported.  

The Veteran has not alleged, and the evidence does not show, that he was diagnosed with hypothyroidism while he was in active service.  Rather, the Veteran has reported that in 1957 or 1958, his neck became swollen and he sought medical attention.  At that time, the Veteran was found to have low thyroid, at which time he was started on Synthroid and he has been maintained on that medication since that time.    

At an August 2012 VA examination, the Veteran again reported that he was exposed to radiation during active service during a nuclear blast test.  The examiner confirmed the diagnosis of hypothyroidism.  The examiner opined that it was at least as likely as not that the Veteran's hypothyroidism was incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that there were numerous studies that linked hypothyroidism to radiation exposure.  The examiner noted that was evident in studies done in the Nevada region during the 1950's and conducted on those that were exposed to the bombs of Hiroshima and Nagasaki.  The examiner further noted that the studies linked thyroid disease for up to 30 years following exposure and that in this Veteran's case, he was seen and diagnosed with hypothyroidism within 2-3 years of his separation from active service and at least 3-5 years following his exposure to radiation.  Additionally, it was noted that the Veteran did not have a family history of thyroid disease and he was diagnosed at the young age of 23 years.  

The Board finds that the August 2012 VA opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the Veteran's contentions, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In sum, the Board has conceded that the Veteran was exposed to ionizing radiation during active service.  He was diagnosed with hypothyroidism within 2-3 years of his separation from active service.  The August 2012 VA examiner has opined that it is at least as likely as not that the Veteran's hypothyroidism is related to exposure to ionizing radiation and it is the most probative evidence of record.  Therefore, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for hypothyroidism is warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
Entitlement to Service Connection for a Heart Disability

The Veteran asserts that he has a heart disability that was caused or chronically worsened by his service-connected hypothyroidism.  

At an August 2012 VA examination, the examiner diagnosed coronary artery disease, status post 1996 myocardial infarction (MI), and congestive heart failure.  The examiner opined that it was at least as likely as not that his heart disability was proximately due to or the result of the Veteran's hypothyroidism.  In this regard, the examiner noted that there was medical literature and reports that hypothyroidism was linked to cardiac disease and that the Veteran's treating cardiologist always linked his cardiac disease to his thyroid disease.  The examiner acknowledged that the Veteran had other risk factors for cardiac disease, such as smoking, but that the Veteran stopped smoking over 35 years ago and studies have shown a return of cardiac functioning after stopping.  In conclusion, the examiner noted that there was no one contributing factor, but thyroid functioning was a strong link.

The Board finds that the August 2012 VA opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Therefore, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for a heart disability is warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypothyroidism is granted.

Entitlement to service connection for a heart disability is granted.



____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


